                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
                                                  § CASE NUMBER 6:17-CR-00011-JDK-JDL
v.                                                §
                                                  §
                                                  §
QUINTUS DEWAYNE SHAW (1),                         §
                                                  §


              ORDER ADOPTING REPORT AND RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered criminal action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). The Report of Magistrate Judge John D.

Love, which contains his proposed findings of fact and recommendations for the disposition of

such action, has been presented for consideration. The parties have waived their objections to the

Report and Recommendation.

       The Court is of the opinion that the findings and conclusion of the Magistrate Judge are

correct. Therefore, the Court hereby adopts the Report of the United States Magistrate Judge as

the findings and conclusions of this Court and ORDERS that Defendant Quintus Dewayne Shaw

be sentenced to a term of imprisonment of 21 months, which includes unserved community

confinement and with credit for time served in custody from November 17, 2020, to March 23,

2021, pursuant to an unadjudicated petition in this matter with no supervised release to follow. The

Court further RECOMMENDS that Defendant serve his sentence at FCI El Reno, if available.

         So ORDERED and SIGNED this 24th day of June, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
